Citation Nr: 0004240	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-11 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Determination of the proper initial rating for left knee 
internal derangement and chondromalacia, currently assigned a 
10 percent disability evaluation.

3.  Determination of the proper initial rating for right knee 
chondromalacia, currently assigned a noncompensable 
disability evaluation.

4.  Determination of the proper initial rating for mechanical 
low back pain, currently assigned a noncompensable disability 
evaluation.

5.  Determination of the proper initial rating for sinusitis, 
currently assigned a noncompensable disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) New 
Orleans, Louisiana (RO) which denied service connection for 
migraine headaches, which granted service connection for left 
knee internal derangement and chondromalacia evaluated as 10 
percent disabling, and which granted service connection for 
right knee chondromalacia, mechanical low back pain, and for 
sinusitis, each of which was evaluated as noncompensable.  
During the course of this appeal the veteran changed address 
and the claims file was transferred to the Indianapolis, 
Indiana RO.


REMAND

Initial review of the claims file discloses two matters to be 
resolved prior to Board consideration of this appeal.  The 
record shows that by written statements in March and April 
1997 the veteran requested personal hearings before both the 
RO and the Board to be held at the RO.  Although the veteran 
canceled or failed to appear for at least three RO hearings 
scheduled for her, there is no showing that she was scheduled 
for or that she withdrew her request for a hearing before a 
member of the Board.  In addition, a February 1999 Report of 
Contact documents a telephone call from the veteran to the RO 
in which the veteran apparently expressed interest in 
withdrawing her appeal.  Therefore, the RO should contact the 
veteran to determine whether she wishes to withdraw her 
appeal, and, if not, to schedule her for a personal hearing 
before a member of the Board at the RO.  See 38 C.F.R. 
§§ 20.703, 20.704 (1999).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should contact the veteran to 
determine whether she wishes the VA to 
continue consideration of this appeal 
and, if not, to provide written 
confirmation of her wish to withdraw the 
appeal.

2.  In the event the veteran does not 
provide written notice of her wish to 
withdraw her appeal, the RO is requested 
to schedule the veteran for a personal 
hearing before a member of the Board to 
be held at the RO as soon as practicable 
and to advise the veteran accordingly.

Thereafter, in the event the veteran does not withdraw her 
appeal, the RO should readjudicate the veteran's claims for 
service connection for migraine headaches, a rating in excess 
of 10 percent for left knee internal derangement and 
chondromalacia, and compensable ratings for right knee 
chondromalacia, mechanical low back pain, and for sinusitis.  
If the RO denies the benefits sought on appeal, it should 
issue a supplemental statement of the case and provide the 
veteran with a reasonable time within which to respond.  The 
RO then should return the case to the Board for final 
appellate consideration.


The purpose of this REMAND is to ensure due process of law, 
and the Board does not now intimate an opinion, either 
favorable or unfavorable, as to the merits of the case.  
Although the veteran need not take further action until so 
notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



